DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 05/20/2022.
Currently claims 1-7 and 9-21 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: (strike-through – deleted and underlined – added)
4. (Currently Amended) The flexible OLED panel according to claim 1, wherein the plurality of anodes are located above the plurality of transistors, the plurality of transistors comprise the switching transistor and the driving transistor, and at least one of the switching transistors and the driving transistors entirely falls within an orthographic projection of a corresponding one of the plurality of anodes.  
5. (Currently Amended) The flexible OLED panel according to claim 1, wherein the plurality of anodes are located above the plurality of transistors, the plurality of transistors comprise the switching transistor and the driving transistor, and at least one of the switching transistors and the driving transistors partially falls within an orthographic projection of a corresponding one of the plurality of anodes.
7. (Currently Amended) The flexible OLED panel according to claim 1, wherein each of the plurality of pixel unit regions comprises the plurality of sub-pixels, each of the plurality of sub-pixels is corresponding to one of the plurality of anodes, a plurality of inorganic support layers formed at lower surfaces of the plurality of anodes are connected into a whole.
19. (Currently Amended) The display device according to claim 16, wherein the plurality of anodes are located above the plurality of transistors, the plurality of transistors comprise the switching transistor and the driving transistor, and at least one of the switching transistors and the driving transistors at least partially falls within an orthographic projection of a corresponding one of the plurality of anodes.

Allowable Subject Matter
In light of applicant’s amendments filed on 05/20/2022 and associated persuasive arguments,
Claims 1-7 and 9-21 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0118451 A1 to Youn teaches, a flexible OLED panel (1100; flexible organic light emitting display device; Fig. 11; [0143]), comprising: 
a flexible substrate (210; flexible substrate; Fig. 11; [0144]) and 
a plurality of OLED light emitting elements (690; organic light emitting element; Fig. 11; [0113]) positioned on the flexible substrate (210), 

    PNG
    media_image1.png
    380
    674
    media_image1.png
    Greyscale

the 5plurality of OLED light emitting elements (690) comprising a plurality of pixel circuits (TFTs and associated wirings; Fig. 11; [0112]) and 
a plurality of functional layers (692/693/694) disposed above the plurality of pixel circuits (TFTs and associated wirings), 
the plurality of functional layers (692/693/694) comprising a plurality of anodes (692; first electrode; Fig. 11; [0119]), 
wherein the flexible OLED panel (1100) further comprises a plurality of pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) and 
a plurality of non-pixel unit regions (as annotated on Fig. 11; [0144]), 
the plurality of pixel unit regions (R, G and B; Fig. 10B; [0141]) are arranged in an array (as shown in Fig. 10B), 
each of 10the plurality of non-pixel unit regions (Fig. 10B and as annotated on Fig. 11; [0141], [0144]) is disposed between adjacent ones of the plurality of pixel unit regions (R, G and B), 

    PNG
    media_image2.png
    543
    521
    media_image2.png
    Greyscale

at least one of the plurality of anodes (692) and corresponding ones of a plurality of transistors (TFTs) in the plurality of pixel circuits (TFTs and associated wirings) are located in one of the plurality of pixel unit regions (Fig. 10B and as annotated on Fig. 11; [0141], [0144]), and 
respective transistors (TFTs) in the adjacent ones of the plurality of pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) are 15connected via a plurality of electrical connection lines (171/172/673; Fig. 8; data line/gate line/driving voltage line; [0083], [0086], [0115]), so that the plurality of electrical connection lines (171/172/673) pass through at least one of the plurality of non-pixel unit regions (through areas between pixel unit areas; Figs. 8 and 11; [0127] – [0129]), 

    PNG
    media_image3.png
    798
    578
    media_image3.png
    Greyscale

wherein each of the pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) is surrounded by corresponding non-pixel unit regions (through areas between pixel unit areas; Figs. 8 and 11; [0127] – [0129]), 
each of the pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) comprises a plurality of sub-pixels (R, G and B), 
each of the plurality of sub-pixels (R, G and B) is corresponding to one of the plurality of pixel 20circuits (TFTs and associated wirings) and one of the plurality of anodes (692; first electrode; Fig. 11; [0119]), 

    PNG
    media_image4.png
    380
    674
    media_image4.png
    Greyscale

the anode (692) is located above ones of the plurality of transistors (TFT) which are in the corresponding one of pixel circuits (TFTs and associated wirings) (Fig. 11; [0119], [0144]), 
the plurality of transistors (TFTs) comprise a switching transistor (TFT2) and a driving transistor (TFT1), 
each of the pixel unit regions (as annotated on Fig. 11) comprises a plurality of conductive plugs (as annotated on Fig. 11), 
12PCT1915104US-MVFDB04-2018072105PCTUS13890003USthe one of the plurality of anodes (692) and a drain (124) of the driving transistor (TFT1) are connected via corresponding one of the plurality of conductive plugs (as annotated on Fig. 11) (Fig. 11; [0079]),
Furthermore, US Patent Pub # US 2017/0040406 A1 to Park teaches, wherein a portion of the plurality of electrical connection lines (140; plurality of wires; Fig. 2; [0070]) that is in the at least one of the plurality of non-pixel unit regions (BA, bending area) is coated by an organic film layer (195; passivation layer made of organic material; Fig. 2; [0070], [0097]).  

    PNG
    media_image5.png
    326
    483
    media_image5.png
    Greyscale

However, neither Youn nor any cited prior art, appear to explicitly disclose, in context, the plurality of sub-pixels are arranged around a center; a distance between two adjacent sub-pixels respectively located in two adjacent pixel unit regions is larger than a distance between two adjacent sub-pixels in one pixel unit region; and the plurality of conductive plugs in one pixel unit region are gathered toward the center.
Specifically, the aforementioned ‘the plurality of sub-pixels are arranged around a center; a distance between two adjacent sub-pixels respectively located in two adjacent pixel unit regions is larger than a distance between two adjacent sub-pixels in one pixel unit region; and the plurality of conductive plugs in one pixel unit region are gathered toward the center,’ is material to the inventive concept of the application at hand to enhance the rigidity of the pixel unit regions, such that, when the flexible OLED panel is bent, the non-pixel unit regions can be bent first, thus improving device reliability.
Examiner’s Note: The applicant stated the criticality of arranging the plurality of sub-pixels around the center, and gathering the plurality of conductive plugs toward the center in Specification para. [0056] – [0057]. The applicant also argued the same in the ‘Remarks’.

Amended independent claim 16 is allowable because the closest prior art US Patent Pub # US 2016/0118451 A1 to Youn teaches, a display device, comprising a flexible OLED panel (1100; flexible organic light emitting display device; Fig. 11; [0143]), the flexible OLED panel comprising: 
a flexible substrate (210; flexible substrate; Fig. 11; [0144]) and 
a plurality of OLED light emitting elements (690; organic light emitting element; Fig. 11; [0113]) positioned on the flexible substrate (210), 

    PNG
    media_image1.png
    380
    674
    media_image1.png
    Greyscale

the 5plurality of OLED light emitting elements (690) comprising a plurality of pixel circuits (TFTs and associated wirings; Fig. 11; [0112]) and 
a plurality of functional layers (692/693/694) disposed above the plurality of pixel circuits (TFTs and associated wirings), 
the plurality of functional layers (692/693/694) comprising a plurality of anodes (692; first electrode; Fig. 11; [0119]), 
wherein the flexible OLED panel (1100) further comprises a plurality of pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) and 
a plurality of non-pixel unit regions (as annotated on Fig. 11; [0144]), 
the plurality of pixel unit regions (R, G and B; Fig. 10B; [0141]) are arranged in an array (as shown in Fig. 10B), 
each of 10the plurality of non-pixel unit regions (as annotated on Figs. 10B and 11; [0141], [0144]) is disposed between adjacent ones of the plurality of pixel unit regions (R, G and B), 

    PNG
    media_image2.png
    543
    521
    media_image2.png
    Greyscale

at least one of the plurality of anodes (692) and corresponding ones of a plurality of transistors (TFTs) in the plurality of pixel circuits (TFTs and associated wirings) are located in one of the plurality of pixel unit regions (Fig. 10B and as annotated on Fig. 11; [0141], [0144]), and 
respective transistors (TFTs) in the adjacent ones of the plurality of pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) are 15connected via a plurality of electrical connection lines (171/172/673; Fig. 8; data line/gate line/driving voltage line; [0083], [0086], [0115]), so that the plurality of electrical connection lines (171/172/673) pass through at least one of the plurality of non-pixel unit regions (through areas between pixel unit areas; Figs. 8 and 11; [0127] – [0129]), 

    PNG
    media_image3.png
    798
    578
    media_image3.png
    Greyscale

wherein each of the pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) is surrounded by corresponding non-pixel unit regions (through areas between pixel unit areas; Figs. 8 and 11; [0127] – [0129]), 
wherein each of the pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) comprises a plurality of sub-pixels (R, G and B), 
each of the plurality of sub-pixels (R, G and B) is corresponding to one of the plurality of pixel 20circuits (TFTs and associated wirings) and one of the plurality of anodes (692; first electrode; Fig. 11; [0119]), 

    PNG
    media_image4.png
    380
    674
    media_image4.png
    Greyscale

the anode (692) is located above ones of the plurality of transistors (TFT) which are in the corresponding one of pixel circuits (TFTs and associated wirings) (Fig. 11; [0119], [0144]), 
the plurality of transistors (TFTs) comprise a switching transistor (TFT2) and a driving transistor (TFT1), 
each of the pixel unit regions (as annotated on Fig. 11) comprises a plurality of conductive plugs (as annotated on Fig. 11), 
12PCT1915104US-MVFDB04-2018072105PCTUS13890003USthe one of the plurality of anodes (692) and a drain (124) of the driving transistor (TFT1) are connected via corresponding one of the plurality of conductive plugs (as annotated on Fig. 11) (Fig. 11; [0079]),
Furthermore, US Patent Pub # US 2017/0040406 A1 to Park teaches, wherein a portion of the plurality of electrical connection lines (140; plurality of wires; Fig. 2; [0070]) that is in the at least one of the plurality of non-pixel unit regions (BA, bending area) is coated by an organic film layer (195; passivation layer made of organic material; Fig. 2; [0070], [0097]).  

    PNG
    media_image5.png
    326
    483
    media_image5.png
    Greyscale

However, neither Youn nor any cited prior art, appear to explicitly disclose, in context, the plurality of sub-pixels are arranged around a center; a distance between two adjacent sub-pixels respectively located in two adjacent pixel unit regions is larger than a distance between two adjacent sub-pixels in one pixel unit region; and the plurality of conductive plugs in one pixel unit region are gathered toward the center.
Specifically, the aforementioned ‘the plurality of sub-pixels are arranged around a center; a distance between two adjacent sub-pixels respectively located in two adjacent pixel unit regions is larger than a distance between two adjacent sub-pixels in one pixel unit region; and the plurality of conductive plugs in one pixel unit region are gathered toward the center,’ is material to the inventive concept of the application at hand to enhance the rigidity of the pixel unit regions, such that, when the flexible OLED panel is bent, the non-pixel unit regions can be bent first, thus improving device reliability.
Examiner’s Note: The applicant stated the criticality of arranging the plurality of sub-pixels around the center, and gathering the plurality of conductive plugs toward the center in Specification para. [0056] – [0057]. The applicant also argued the same in the ‘Remarks’.

Dependent claims 2-7, 9-15 and 17-21 depend, directly or indirectly, on allowable independent claims 1 and 16, respectively. Therefore, claims 2-7, 9-15 and 17-21 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/25/2022